EXHIBIT 10.1

GRUBB & ELLIS COMPANY

1551 N. Tustin Ave., Suite 300,

Santa Ana, CA 92705

 

   January 16, 2012   

BGC Partners, L.P.

499 Park Avenue

New York, New York, 10022

Attn: Michael Lehrman

Re: Exclusivity Agreement

Ladies and Gentlemen:

The undersigned (together with its affiliates, the “Interested Party”) has
advised Grubb & Ellis Company (the “Company”), that it is potentially willing to
pursue a financing transaction whereby the Interested Party would extend to the
Company and/or one or more of its direct and indirect subsidiaries, a term loan
for the purpose of, among other things, refinancing the Company’s existing
senior indebtedness and providing additional working capital. In consideration
of the due diligence investigation of the Company that the Interested Party and
its affiliates intend to undertake, the Company hereby agrees that it shall, and
that it shall cause its subsidiaries and its and its subsidiaries’ officers,
directors, employees, agents, affiliates and representatives (including, without
limitation, any investment banking, legal or accounting firm or other advisor
and any individual member or employee of the foregoing) (collectively, the
“Representatives”), during the “Exclusivity Period” (as hereinafter defined), to
work exclusively with the Interested Party and its representatives with respect
to a potential debt financing transaction and/or an alternative equity financing
transaction, acquisition, recapitalization, asset sale or other strategic
transaction (a “Transaction”) and not to, directly or indirectly, continue,
solicit or initiate or enter into any discussions, negotiations or transactions
with, reply to or encourage, or provide any information, written or verbal to,
any individual, corporation, partnership or other entity or group (other than
the Interested Party and its representatives) concerning any financing
arrangement or the acquisition of the Company or any of its subsidiaries or any
equity interest therein or all or any substantial portion of any of their
assets, whether through direct purchase, merger, consolidation or other business
combination or similar transaction involving the Company or any of its
subsidiaries or any of their respective assets (singly or collectively, a
“Competing Transaction”). The Company represents that neither it nor any of its
affiliates nor, to the best of its knowledge, any of its officers or directors
is party to or bound by any agreement with respect to any Competing Transaction.

For purposes of this letter agreement, the term “Exclusivity Period” means the
period commencing on January 16, 2012 and ending at 5:00 p.m. Eastern Time on
January 31, 2012.



--------------------------------------------------------------------------------

Grubb & Ellis Company

January 16, 2012

Page 2

During the Exclusivity Period, the Company and its affiliates shall cooperate
with the Interested Party and its representatives in facilitating discussions
with any Representatives, creditors and preferred stockholders of the Company to
the extent such communications are deemed reasonable by the Company and in
furtherance of a Transaction.

The Company acknowledges that any breach or violation of the no-shop provisions
of this letter agreement cannot be sufficiently remedied by money damages alone
and, accordingly, the Interested Party will be entitled, in addition to damages
and any other remedies provided by law, to specific performance, injunctive and
other equitable relief respecting any such violation. In addition, in the event
of any violation of such provisions of this letter agreement, the Company shall
reimburse the Interested Party for all costs and expenses, including attorneys’
fees and disbursements, incurred in order to enforce such provisions or exercise
any remedies for a violation thereof.

It is agreed that any communications and information obtained by the Interested
Party pursuant to this letter agreement or in connection with the pursuit or
diligence of a possible Transaction shall be bound by the terms of the
Confidentiality Agreement, dated as of July 5, 2011 and as amended today,
January 16, 2012 (the “Confidentiality Agreement”), between the Company and the
Interested Party and, accordingly, (i) the restrictions contained in the
Confidentiality Agreement concerning “Confidential Information” (as defined
therein) are hereby incorporated by reference into this letter agreement as if
fully set forth herein, (ii) for the avoidance of doubt, the term “Confidential
Information” as used therein shall also be deemed to include all communications,
information and materials obtained from the Company or its Representatives,
creditors and preferred stockholders pursuant to this letter agreement or in
connection with the Interested Party’s pursuit or diligence of a possible
Transaction except to the extent such communications, information and materials
would be excluded from the purview of Confidential Information pursuant to the
terms of the Confidentiality Agreement and (iii) a breach by the Interested
Party of the terms of the Confidentiality Agreement that are incorporated by
reference into this letter agreement shall be deemed a breach by the Interested
Party of this letter agreement.

This letter agreement, when executed by the Interested Party, shall constitute a
binding obligation of each of the undersigned with respect to the matters set
forth herein and shall inure to the benefit of the parties and their respective
successors and assigns, provided, that, this letter agreement shall not
constitute a binding obligation on any party to enter into or otherwise
consummate a Transaction. This letter agreement may be amended only with the
written approval of all parties hereto. This letter agreement shall be governed
by and construed in accordance with the laws of the State of New York without
giving effect to such State’s conflict of laws provisions. Each of the parties
hereto irrevocably consents to the exclusive jurisdiction and venue of the
Federal and State courts located in the State of New York, County of New York
and waives the right to a jury trial. This letter agreement may be signed in
original, facsimile or electronic counterparts, all of which will constitute the
same agreement.

[Remainder of page left intentionally blank]



--------------------------------------------------------------------------------

Please indicate your agreement with the terms of this letter agreement by
countersigning a copy hereof and returning such counterpart to the attention of
the Company.

 

Very truly yours, GRUBB & ELLIS COMPANY By:   /s/ Thomas D’Arcy            Name:
Thomas D’Arcy   Title: President and CEO

 

ACCEPTED AND AGREED

AS OF THIS 16th DAY OF

JANUARY 2012:

BGC PARTNERS, L.P. By:   /s/Michael Lehrman            Name: Michael Lehrman  
Title:

Signature Page to Exclusivity Agreement between Grubb & Ellis Company and BGC
Partners, L.P.